Case: 17-60413      Document: 00514492348         Page: 1    Date Filed: 05/30/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 17-60413                            May 30, 2018
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
DONALD MORAN,

                                                 Plaintiff-Appellant

v.

CENTURION; DOCTOR ROLANDO ABANGAN; OLLIE LITTLE, Health
Services Administrator,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 3:16-CV-15


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Donald Moran, Mississippi prisoner # 171513, appeals the district court’s
grant of summary judgment to the defendants and the dismissal of his pro se
42 U.S.C. § 1983 complaint. He argues that the defendants demonstrated
deliberate indifference to his serious medical needs, in violation of the Eighth
Amendment, by failing to provide treatment from a podiatrist or to prescribe



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60413     Document: 00514492348     Page: 2   Date Filed: 05/30/2018


                                  No. 17-60413

pain medication for his healed ankle and foot injuries. This court reviews a
district court’s ruling on summary judgment de novo, employing the same
standard used by the district court. McFaul v. Venezuela, 684 F.3d 564, 571
(5th Cir. 2012).
      As an inmate, Moran had a clearly established Eighth Amendment right
not to be denied, by deliberate indifference, attention to his serious medical
needs. See Gobert v. Caldwell, 463 F.3d 339, 345 (5th Cir. 2006). Prison
officials violate the constitutional prohibition against cruel and unusual
punishment when they demonstrate deliberate indifference to a prisoner’s
serious medical needs, resulting in unnecessary and wanton infliction of pain.
Wilson v. Seiter, 501 U.S. 294, 297 (1991). A prison official acts with deliberate
indifference only if “the official knows of and disregards an excessive risk to
inmate health or safety.” Farmer v. Brennan, 511 U.S. 825, 837 (1994); see
Reeves v. Collins, 27 F.3d 174, 176-77 (5th Cir. 1994).
      The medical records show that Moran requested and received treatment
for his foot and ankle pain, including x-rays, pain medicine, and orthopedic
shoes.   While Moran argues that he continued to experience pain, the
defendants’ unsuccessful treatment and Moran’s disagreement with the
treatment are insufficient to demonstrate deliberate indifference. See Gobert,
463 F.3d at 346.     Further, the mere claim that he was not referred to a
specialist does not itself state a claim of deliberate indifference. See Green v.
McKaskle, 788 F.2d 1116, 1127 (5th Cir. 1986).
      Because Moran has not shown a “wanton disregard” for his “serious
medical needs,” the district court’s judgment is AFFIRMED. See Domino v.
Tex. Dep’t of Criminal Justice, 239 F.3d 752, 756 (5th Cir. 2001).




                                        2